 1   PHILLIP A. TALBERT
     Acting United States Attorney
 2   KEVIN C. KHASIGIAN
     Assistant U. S. Attorney
 3   501 I Street, Suite 10-100
     Sacramento, CA 95814
 4   Telephone: (916) 554-2700

 5   Attorneys for the United States

 6

 7

 8                                 IN THE UNITED STATES DISTRICT COURT

 9                                     EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                             2:21-CV-00931-MCE-KJN
12                  Plaintiff,
                                                          APPLICATION AND ORDER FOR
13          v.                                            PUBLICATION
14   APPROXIMATELY $40,000.00 IN U.S.
     CURRENCY,
15
                    Defendant.
16

17
            The United States of America applies for an order of publication as follows:
18
            1.      Rule G(4) of the Supplemental Rules for Admiralty or Maritime Claims and Asset
19
     Forfeiture Actions (hereafter “Supplemental Rules”) provides that the United States shall cause public
20
     notice of the action to be given in a newspaper of general circulation or on the official internet
21
     government forfeiture site;
22
            2.      Local Rule 171, Eastern District of California, provides that the Court shall designate by
23
     order the appropriate newspaper or other vehicle for publication;
24
            3.      The defendant Approximately $40,000.00 in U.S. Currency (hereafter “defendant
25
     currency”) was seized in the city of Sacramento, in Sacramento County, California.
26
            4.      The United States proposes that publication be made as follows:
27
                    a.      One publication;
28
                                                           1                         Application and Order for Publication
 1                  b.      Thirty (30) consecutive days;

 2                  c.      On the official internet government forfeiture site www.forfeiture.gov;

 3                  d.      The publication is to include the following:

 4                          (1)     The Court and case number of the action;

 5                          (2)     The date of the seizure/posting;

 6                          (3)     The identity and/or description of the property seized/posted;

 7                          (4)     The name and address of the attorney for the United States;

 8                          (5)     A statement that claims of persons entitled to possession or claiming an

 9 interest pursuant to Supplemental Rule G(5) must be filed with the Court and served on the attorney for

10 the United States no later than 60 days after the first day of publication on the official internet

11 government forfeiture site; and

12                          (6)     A statement that answers to the Complaint or a motion under Rule 12 of the

13 Federal Rules of Civil Procedure (“Fed. R. Civ. P.”) must be filed and served within 21 days after the

14 filing of the claims and, in the absence thereof, default may be entered and condemnation ordered.

15 Dated: 5/21/2021                                         PHILLIP A. TALBERT
                                                            Acting United States Attorney
16
                                                   By:      /s/ Kevin C. Khasigian
17
                                                            KEVIN C. KHASIGIAN
18                                                          Assistant U.S. Attorney

19
                                                       ORDER
20
              IT IS SO ORDERED.
21

22 Dated: May 25, 2021

23
     SD, 40k.931

24

25

26

27

28
                                                            2                       Application and Order for Publication
